Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 16, 2014

The Court of Appeals hereby passes the following order:

A15A0161. FRANK BURNS v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      Federal National Mortgage Association obtained a writ of possession against
Frank Burns in magistrate court. Burns appealed to the superior court, which issued
a final order granting a writ of possession to Federal National Mortgage Association
on June 18, 2013. Burns filed a notice of appeal from this order on June 28, 2013.
Federal National Mortgage Association filed a motion to dismiss Burns’ notice of
appeal because it was filed outside the seven-day time limit set forth in OCGA § 44-
7-56 for appeals of judgments entered in dispossessory actions. However, the trial
court denied the motion, finding that the untimeliness was due to the fact that Burns’
counsel did not receive notice of the entry of the final order. Pretermitting whether
the case should be dismissed as untimely, we lack jurisdiction to consider the direct
appeal for another reason.
      Because the case reached the superior court by virtue of a de novo appeal from
magistrate court, Burns was required to follow the discretionary appeal procedures
to seek appellate review in this Court. See OCGA § 5-6-35 (a) (11); Strachan v.
Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). His failure
to do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/16/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.